Citation Nr: 0116114	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-04 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability, 
prior to May 1, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from September 1955 to 
September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO) which 
granted his claim for TDIU, effective May 1, 1998.

By written communication dated in March 1999, the veteran 
withdrew all then-pending appeals due to the grant of TDIU.  
In a February 2000 written statement in support of claim (VA 
Form 21-4138), he formally withdrew his claim for arthritis 
of the hands, arms, and knees.  38 C.F.R. § 20.204 (2000).  


FINDINGS OF FACT

1.  The RO received the veteran's formal application for TDIU 
benefits on August 20, 1998; no other claim for TDIU, formal 
or informal, was received prior thereto.

2.  By rating decision in February 1999, the RO awarded TDIU 
benefits, effective May 1, 1998, as the schedular criteria 
for such had been met.  


CONCLUSION OF LAW

An effective date prior to May 1, 1998, for the grant of TDIU 
is not warranted.  38 U.S.C.A. § 5110 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By February 1976 rating decision, the veteran was granted 
service connection for osteoarthritis of the spine, rated 10 
percent disabling, effective October 1, 1975.  He was also 
granted noncompensable evaluations for bursitis of the right 
and left shoulders, effective October 1, 1975.

In August 1994, he underwent a lumbar hemilaminectomy at L4-5 
bilaterally, with lateral recess decompression.

In March 1995, he had a right total hip arthroscopy as a 
result of degenerative joint disease of the right hip.  The 
postoperative planning entailed standard hip precautions and 
physical therapy.

In April 1995, he requested re-evaluation of his service-
connected arthritic condition.

By March 1996 rating decision, the RO assigned a temporary 
total (100 percent) evaluation, effective August 4, 1994, 
based on surgical and other treatment requiring 
convalescence, decreased to 10 percent, effective October 1, 
1994.  See 38 C.F.R. § 4.30 (2000).  The RO also granted 
service connection for a total replacement of the right hip 
with an evaluation of 100 percent, effective March 17, 1995 
and an evaluation of 30 percent, effective May 1, 1996.  See 
Id.

In April 1996, he amended his original claim to include a 
left hip condition, claimed secondary to his service-
connected spinal disability.  That month, he was afforded VA 
medical examination.  The examiner's report described back 
and hip disabilities, and the examiner stated that the 
veteran walked with a slight limp and that he waddled.  The 
examiner noted tenderness in the lumbar region and mild 
diminished sensory appreciation in the lumbar spine and the 
lower extremities.  The examiner diagnosed severe 
degenerative joint disease in the lumbar spine and bilateral 
hip disease.

By August 1996 rating decision, the RO increased his 
evaluation for osteoarthritis of the spine to 40 percent, 
effective March 27, 1995.  Service connection was also 
granted for degenerative joint disease of the left hip, 
evaluated 10 percent disabling, effective March 27, 1995.

On March 17, 1997, he underwent left total hip arthroplasty.  
The postoperative plan included standard total hip 
rehabilitative treatment.  The postoperative report indicated 
that there were no post-surgical complications and that he 
immediately ambulated without difficulty.  Pain was well 
controlled and he continued to perform well in physical 
therapy.  

By October 1997 rating decision, the RO assigned a temporary 
total (100 percent) evaluation, based on his left hip surgery 
which required a period of convalescence, effective March 18, 
1997.  See 38 C.F.R. § 4.30.   Thereafter, the evaluation of 
status post hip replacement surgery was assigned a 100 
percent under Diagnostic Code 5054, effective May 1, 1997, 
and as 30 percent, effective June 1, 1998.  Entitlement to 
special monthly compensation based on his housebound status 
was also granted at that time.

On August 20 1998, the RO received the veteran's formal claim 
for increased compensation based on unemployability.  In his 
application, he stated that he last worked full time as an 
auto reconditioner in July 1988, and that he became too 
disabled to work in July 1990.  

By February 1999 rating decision, the RO granted TDIU, 
effective May 1, 1998.  The RO explained that clear and 
unmistakable error had been identified to the extent that the 
1-year, schedular 100 percent rating under Code 5054 
following implantaion of the left hip prosthesis had been 
granted erroneously for 13 months, and that TDIU was 
effective May 1, 1998, the date on which the total disability 
rating following his left hip replacement surgery had 
actually expired.

In his April 1999 notice of disagreement, he stated that he 
was incapacitated and totally disabled since his March 17, 
1995 left hip surgery.  Medical records indicate that the 
March 1995 surgery involved the right hip.

In a March 2000 written communication, he stated that the 
unemployability date should have become effective on May 1, 
1996, the end of his convalescent period for his March 17, 
1995 "left" hip operation.  He stated that he has been 
totally disabled since that time and that his March 1997 
"right" hip surgery took place at that time and not earlier 
due to a two-year waiting period.  Apparently, the surgeon 
could not perform the March 1997 surgery sooner, and a 
certain VA physician "only prescribed Motrin" while he was 
awaiting the March 1997 surgery.  He stated that he told the 
surgeon that he was unable to perform any sort of work.

A thorough review of the claims file does not reveal any 
medical opinion indicating that the veteran was totally 
disabled and unable to perform any kind of work.

Law and Regulations

TDIU may be assigned, where the schedular rating is less than 
total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  On 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

A claim for increase is defined, in part, as any application 
for an increase in rate of a benefit being paid under a 
current award.  38 C.F.R. § 3.160 (2000).  With regard to the 
terms "application" or "claim", the Board notes that once a 
formal claim for compensation has been allowed, receipt of a 
VA hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1) (2000); see also 38 C.F.R. § 3.155(a).  The Board 
further notes that the Court has held that the VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1); Harper v. Brown, 10 Vet. App. 125 (1997).  
Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

The U.S. Court of Appeals for Veterans Claims (the Court) and 
the VA General Counsel have interpreted the provisions of 38 
C.F.R. § 3.400(o) as meaning that: If the increase occurred 
within one year prior to the claim, the increase is effective 
as of the date the increase was "factually ascertainable."  
If the increase occurred more than one year prior to the 
claim, the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).

Analysis

As a preliminary matter, the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  VA obtained all 
medical records identified by the veteran, and he has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and he has done so.  In 
view of the foregoing, the Board finds that the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to cause undue delay 
in resolving the veteran's claim. 

Apparently, the veteran is seeking TDIU benefits for the 
period from May 1, 1996 to March 18, 1997, as he was rated 
100 percent disabled from March 17, 1995 through April 1996 
and from March 18, 1997 through April 1998.  Further, 
starting May 1, 1998, he began his receipt of TDIU benefits.

As outlined above, the veteran was in receipt of temporary 
total disability benefits under 38 C.F.R. § 4.30 during three 
postoperative convalescent periods starting in August 1994.  
Indeed, the only time between August 4, 1994 and May 1, 1998, 
the date on which he began to receive TDIU benefits, that he 
was not in receipt of 100 percent disability compensation was 
between May 1, 1996 to March 18, 1997.  During that time, 
there was no indication in the claims file that he was 
totally disabled as a result of service-connected or other 
disabilities or otherwise unable to secure and follow 
substantially gainful employment.  See Bowling v. Principi, 
No. 99-2264 (U.S. Vet. App. May 8, 2001).  The March 1995 
postoperative report merely indicated that the veteran would 
be required to undergo physical therapy.  The April 1996 VA 
examination report reflected degenerative disk disease in the 
lumbar spine and bilateral hip disease.  However, the 
examination report did not indicate that the veteran was in 
any way unable to secure and follow substantially gainful 
employment.  See Id.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, 
thoroughly construed, require that the Board look to all 
communications in the file, that may be interpreted as 
applications of claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to 
determine the "earliest date as of which" within a year prior 
to the claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2); Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).  In this case, there is no evidence 
whatsoever in the claims file indicating that the veteran was 
unable to secure or maintain employment.  

Generally, the effective date of an award of compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98 (1998).  The first indication that the 
veteran might have been totally disabled was March 18, 1997, 
the date of his second hip surgery.  The date of his claim 
for TDIU was August 20, 1998, more than one year past that 
date.  Thus, the effective date for TDIU must be the date of 
his claim.  The Board notes that the RO awarded TDIU benefits 
starting May 1, 1998.  Of course, the veteran is not 
prejudiced by such RO consideration of his claim.  

The Board is constrained by applicable law and regulations in 
considering the propriety of the assigned effective date.  
See OPM v. Richmond, 496 U.S. 414, 416 (1990) (payments of 
money from the Federal Treasury are limited to those 
authorized by statute); McTighe v. Brown, 7 Vet App 29 (1994) 
(holding that VA may not pay benefits unless authorized by 
Congress).  Based on the specific facts in this case, an 
effective date prior to August 20, 1998, the date of receipt 
of the formal claim for TDIU, is not warranted.  38 C.F.R. § 
3.400(o).  The Board agrees with the RO in that May 1, 1998 
is justified as the effective date in this instance.


ORDER

An effective date prior to May 1, 1998 for the grant of TDIU 
benefits is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

